          Case 3:17-cv-00223-RS Document 750 Filed 03/18/20 Page 1 of 4



 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
    schneidere@sec.gov
 2 ANDREW J. HEFTY (Cal. Bar No. 220450)
    heftya@sec.gov
 3 SUSAN F. LAMARCA (Cal. Bar No. 215231)
    lamarcas@sec.gov
 4 THOMAS J. EME (Ill. Bar No. 6224870)
    emet@sec.gov
 5
   Attorneys for Plaintiff
 6 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 7 San Francisco, CA 94104
   (415) 705-2500
 8

 9                                 UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11                                      SAN FRANCISCO DIVISION
12

13   SECURITIES AND EXCHANGE COMMISSION, Case No. 3:17-cv-00223-RS
14                 Plaintiff,
15         v.
16   SAN FRANCISCO REGIONAL CENTER, LLC;             SECOND STIPULATION AND ORDER TO
     THOMAS M. HENDERSON; CALIFORNIA                 EXTEND TIME FOR RESPONSE AND
17   GOLD MEDAL, LP; CALLSOCKET, LP;                 REPLY TO PRITZGER LEVINE LLP’S
     CALLSOCKET II, LP; CALLSOCKET III, LP;          MOTION FOR APPROVAL OF
18   COMPREHENSIVE CARE OF OAKLAND, LP;              ADMINISTRATIVE CLAIM
     NA3PL, LP; WEST OAKLAND PLAZA, LP;
19   CALLSOCKET, LLC; CALLSOCKET II, LLC;
     CALLSOCKET III, LLC; COMPREHENSIVE
20   CARE Of CALIFORNIA, LLC; IMMEDIA, LLC;
     NORTH AMERICA 3PL, LLC;
21
                   Defendants,
22
     CALLSOCKET HOLDING COMPANY, LLC;
23   CALLSOCKET III HOLDING COMPANY, LLC;
     CENTRAL CALIFORNIA FARMS, LLC;
24   BERKELEY HEALTHCARE DYNAMICS, LLC;
     JL GATEWAY, LLC;
25
                   Relief Defendants.
26

27

28

     STIPULATION AND [PROPOSED] ORDER                               CASE NO. 3:17-CV-00223-RS
           Case 3:17-cv-00223-RS Document 750 Filed 03/18/20 Page 2 of 4


 1          Plaintiff Securities and Exchange Commission (“SEC or “Commission”), the Receiver Susan
 2 L. Uecker (“Receiver”), and Pritzker Levine, LLP, a claimant in this action, submit this stipulated

 3 request for order changing time pursuant to Civil Local Rule 6-2, and stipulate and agree as follows:

 4          WHEREAS, on February 27, 2020, Pritzker Levine LLP filed a Motion for Approval of
 5 Administrative Claim (ECF 740) (“Pritzker’s Motion”), which is noticed for hearing on April 9,

 6 2020;
 7          WHEREAS, on March 5, 2020, the above parties submitted a Stipulation, which was granted
 8 by the Court, to a one-week time modification permitting response and reply dates to Pritzker’s

 9 Motion to be extended one week, which resulted in the current schedule in which responses are due

10 March 19, 2020 and Pritzker Levine’s reply is due March 26, 2020;

11          WHEREAS, the SEC’s counsel is now experiencing logistical difficulties caused by our
12 current transition to remote work, which is the result of measures to address the pandemic;

13 accordingly, the SEC counsel requested a two-week extension from counsel for the Receiver and for

14 Pritzker Levine, and they have agreed;

15          NOW, THEREFORE, the SEC, the Receiver, and Pritzker Levine LLP stipulate to, and
16 respectfully request that the Court enter, the attached Proposed Order moving the due date for

17 responses to Pritzker’s Motion to April 2, 2020, and the due date for filing a reply to April 23, 2020,

18 and moving the date for a hearing to May 7, 2020.

19

20

21

22

23

24

25

26

27

28



     STIPULATION AND [PROPOSED] ORDER                  1                        CASE NO. 3:17-CV-00223-RS
          Case 3:17-cv-00223-RS Document 750 Filed 03/18/20 Page 3 of 4



 1
 2 STIPULATED AND AGREED TO BY:

 3

 4 DATED: March 16, 2020                /s/ Susan F. LaMarca
                                        Susan F. LaMarca
 5                                      Attorney for Plaintiff
                                        SECURITIES AND EXCHANGE COMMISSION
 6

 7                                      /s/ Elizabeth Berke-Dreyfuss
                                        Elizabeth Berke-Dreyfuss
 8                                      WENDEL ROSEN LLP
                                        Attorney for Receiver Susan L. Uecker
 9
10                                      /s/ Jonathan K. Levine
                                        Jonathan K. Levine
11                                      PRITZKER LEVINE LLP

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER      2                       CASE NO. 3:17-CV-00223-RS
           Case 3:17-cv-00223-RS Document 750 Filed 03/18/20 Page 4 of 4



 1
 2                                          ORDER
 3          Based on the forgoing stipulation, and good cause appearing,
 4          IT IS HEREBY ORDERED that the date to respond to Pritzker Levine LLP’s Motion for
 5 Approval of Administrative Claim (ECF 740) is extended to, and shall be filed by, April 2, 2020.

 6 Pritzker Levine LLP’s reply shall be filed by April 23, 2020, and the date for the hearing shall be

 7 moved to May 7, 2020.

 8          IT IS SO ORDERED.
 9
10

11

           3/18/2020
12 DATED: ______________________                                ____________________________
                                                                Richard Seeborg
13                                                              United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                3                         CASE NO. 3:17-CV-00223-RS
